                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

JAMES OWENS III,

               Plaintiff,
                                                                 CIVIL ACTION NO.
    v.                                                         5:17-cv-00190-TES-CHW

Sergeant JESSICA CHRISTIAN, et al.

              Defendants.


           ORDER ADOPTING REPORT AND RECOMMENDATION
______________________________________________________________________________

         The remaining Defendants in this case (Defendants Christian, Filipovich, Ivey,

Sears, and Westbrook) 1 moved for summary judgment on the excessive force and

conditions-of-confinement claims Plaintiff alleged against them. [Doc. 21]. The United

States Magistrate Judge reviewed the motion and recommends that the Court grant it and

enter judgment in favor of Defendants. [Doc. 27]. Plaintiff filed no timely objection to the

Magistrate Judge’s recommendation.

         Upon thorough review of the motion and the Magistrate Judge’s findings, the

Court ADOPTS the Report and Recommendation [Doc. 27] and MAKES IT THE


1The claims against the other named Defendants were dismissed upon the Court’s preliminary review of
Plaintiff’s complaint. See [Doc. 7, p. 15] (“[Plaintiff’s] excessive force and conditions-of-confinement claims
against Defendants Christian, Westbrook, Filipovich, Ivey, and Sears shall proceed for further factual
development. . . .[H]owever, it is RECOMMENDED that Plaintiff’s remaining claims be DISMISSED
without prejudice.”); see also [Doc. 16, p. 2] (adopting [Doc. 7] and allowing only the claims against
Defendants Christian, Westbrook, Filipovich, Ivey, and Sears to proceed). Thus, Defendants Craig, Daoust,
Middlebrooks, Barlow, Sprague, and Stines should have all been terminated as parties on March 5, 2018,
when the Court adopted the Magistrate Judge’s preliminary review findings.
ORDER OF THE COURT. Accordingly, Defendants’ Motion for Summary Judgment

[Doc. 21] is GRANTED, and the Clerk is DIRECTED to enter judgment in favor of

Defendants.

      SO ORDERED, this 24th day of April, 2019.

                                            s/Tilman E. Self, III
                                            TILMAN E. SELF, III, Judge
                                            UNITED STATES DISTRICT COURT




                                        2
